SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number 000-49760 MEGAWEST ENERGY CORP. (Exact Name of Registrant as specified in its charter and translation of Registrant’s name into English) Alberta, Canada (Jurisdiction of incorporation or organization) Suite 902, #rowfoot Crescent NW, Calgary, Alberta, Canada T3G 3T2 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None N/A Securities registered or to be registered pursuant to Section 12(g) of the Act: Common Shares, No Par Value Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: Common Shares, as of April 30, 2010……………133,289,472 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. YesxNo o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer  Accelerated filer  Non-accelerated filerx Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP  International Financial Reporting Standards as issued by the International Accounting Standards Board  Other x If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17xItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x This Annual Report on Form 20-F is incorporated by reference into our Registration Statements on Form S-8 (File Nos. 333-146347 and 333-151626). TABLE OF CONTENTS Page PART I 1 ITEM 1. Identity of Directors, Senior Management and Advisers 1 ITEM 2. Offer Statistics and Expected Timetable 1 ITEM 3. Key Information 1 A. Selected Financial Data 1 B. Capitalization and Indebtedness 3 C. Reasons for the Offer and Use of Proceeds 3 D. Risk Factors 3 ITEM 4. INFORMATION ON THE COMPANY 7 A. History and Development of the Company 7 B. Business Overview 10 C. Organizational Structure 14 D. Property, Plant and Equipment 15 ITEM 4A. Unresolved Staff Comments 17 ITEM 5. Operating and Financial Review and Prospects 17 A. Operating Results 17 B. Liquidity and Capital Resources 24 C. Research and Development, Patents and Licenses, etc. 26 D. Trend Information 26 E. Off-Balance Sheet Arrangements 26 F. Tabular Disclosure of Contractual Obligations 27 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 27 A. Directors and Senior Management 27 B. Compensation 30 C. Board Practices 33 D. Employees 34 E. Share Ownership 35 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 38 A. Major Shareholders 38 B. Related Party Transactions 40 C. Interests of Experts and Counsel 40 ITEM 8. FINANCIAL INFORMATION 40 A. Consolidated Statements and Other Financial Information 40 B. Significant Changes 41 ITEM 9. THE OFFER AND LISTING 41 A. Offer and Listing Details 41 B. Plan of Distribution 43 C. Markets 43 D. Selling Shareholders 43 E. Dilution 43 F. Expenses of the Issue 43 ITEM 10. ADDITIONAL INFORMATION 43 A. Share Capital 43 B. Memorandum and Articles of Association 43 C. Material Contracts 45 D. Exchange Controls 47 E. Taxation 47 F. Dividends and Paying Agents 52 G. Statements by Experts 52 H. Documents on Display 52 I. Subsidiary Information 53 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 53 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 54 PART II 54 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 54 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 54 ITEM 15. CONTROLS AND PROCEDURES 54 ITEM 16. RESERVED 55 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 55 ITEM 16B. CODE OF ETHICS 55 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 56 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 56 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 56 ITEM 16F. CHANGES IN REGISTRANT’S CERTIFYING ACCOUNTANT 56 ITEM 16G. CORPORATE GOVERNANCE 56 PART III 56 ITEM 17. FINANCIAL STATEMENTS 56 ITEM 18. FINANCIAL STATEMENTS 57 ITEM 19. EXHIBITS 57 SIGNATURES 60 INTRODUCTION We are a corporation organized under the laws of the Province of Alberta, Canada.Since December 2006, our primary business activity has been the acquisition, exploration and development of a number of unproven heavy oil properties in the United States.To date, we have been assigned an immaterial amount of proved reserves based on the anticipated total reserves in the Missouri area; however, we still believe we are an exploration stage company.Our activities to date have included analysis and evaluation of technical data, preparation of geological models, acquisition of mineral rights, exploration and development drilling, conceptual engineering, construction and operation of thermal demonstration projects.Our common shares trade in the United States on the Over-the-Counter Bulletin Board exchange (OTC) under the symbol "MGWSF."As used in this annual report, the terms "we", "us", "our" and "company" mean MegaWest Energy Corp.” and "MegaWest USA" means our directly-owned subsidiary MegaWest Energy (USA) Corp. This annual report contains forward-looking statements as that term is defined in Section 27A of the United States Securities Act of 1933, as amended and Section 21E of the United States Securities Exchange Act of 1934, as amended, or the Exchange Act.These statements relate to future events or our future financial performance.In some cases, you can identify forward-looking statements by terminology such as "may", "should", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential" or "continue" or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled "Risk Factors" that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements.Forward-looking statements are not guarantees of future performance and are subject to a wide range of known and unknown risks and uncertainties, and although we believe that the expectations represented by such forward-looking statements are reasonable, there can be no assurance that such expectations will be realized.Any number of important factors could cause actual results, future actions, conditions or events to differ materially from those in the forward-looking statements, including, but not limited to, the volatility of oil and gas prices, the ability to implement corporate strategies, the state of domestic capital markets, the ability to obtain financing, changes in oil and gas acquisition and drilling programs, operating risks, production rates, reserve estimates, changes in general economic conditions, and other factors.Undue reliance should not be placed on forward-looking statements as we can give no assurance that they will prove to be correct.The forward-looking statements contained in this annual report are made as of the date hereof.While we acknowledge that subsequent events and developments may cause the views expressed herein to change, we have no intention and undertake no obligation to update, revise or correct such forward-looking information, whether as a result of new information, future events or otherwise, except as required by applicable securities law. Our financial statements appearing in this annual report are prepared in Canadian dollars and in accordance with generally accepted accounting principles in Canada, or Canadian GAAP, which vary in certain respects from generally accepted accounting principles in the United States, or U.S. GAAP, as described in the Reconciliation to United States GAAP included in this annual report.Unless otherwise indicated, all references in this annual report to “dollars” or “$” are to Canadian dollars Statements made in this annual report concerning the contents of any contract, agreement or other document are summaries of such contracts, agreements or documents and are not complete descriptions of all of their terms.If we filed any of these documents as an exhibit to this annual report or to any registration statement or annual report that we previously filed, you may read the document itself for a complete description of its terms. PART I ITEM 1. Identity of Directors, Senior Management and Advisers Not applicable. ITEM 2. Offer Statistics and Expected Timetable Not applicable. ITEM 3. Key Information A. Selected Financial Data The following table summarizes selected financial data for and as of the five years ended April 30, 2010 are derived from our audited financial statement, which have been prepared in accordance with Canadian GAAP and audited by our independent registered public principal accountants.Additional information is presented below to show the differences which would result from the application of U.S. GAAP to our financial information.The selected financial data as of April 30, 2010 and 2009 and for the years ended April 30, 2010, 2009 and 2008 have been derived from our audited financial statements and related notes included elsewhere in this annual report.The selected financial data as of April 30, 2008, 2007 and 2006 and for the years ended April 30, 2007 and 2006 have been derived from audited financial statements not included in this annual report.The selected financial data should be read in conjunction with our audited financial statements and related notes included in this annual report and with the information appearing under the heading "Item 5 - Operating and Financial Review and Prospects" below. Selected Financial Data (Stated in Canadian Dollars - Calculated in accordance with Canadian GAAP) Year Ended April 30, Net Income (Loss) (1) Net Income (Loss) from Operations per Common Share Net Income (Loss) per Common Share Total Assets Net Assets (Deficiency in Assets) Capital Stock(2) Number of Common Shares Weighted Average Number of Common Shares Working Capital (Deficiency) Long-Term Debt(3) $- $- $- Cumulative net loss and deficit from exploration stage since incorporation through April 30, 2010 was $66,846,372 and $84,084,211, respectively.The difference between the accumulated deficit and losses is $222,836 in cumulative dividends on Series A preferred shares, a $17,257,043 adjustment related to related party acquisitions and a $242,040 adjustment for the adoption of a new accounting standard in 2008. Capital stock includes share capital, warrants, contributed surplus and equity portions of convertible promissory notes and exchange shares. Long-term debt includes long-term portion of convertible promissory notes and exchange shares. 1 Reconciliation to U.S. GAAP Canadian GAAP conforms in all material respects with U.S. GAAP except for certain matters as described in the Reconciliation to United States GAAP included in this annual report.Had we followed U.S. GAAP, certain selected financial information reported above would have been reported as follows: Selected Financial Data (Stated in Canadian Dollars - Calculated in accordance with U.S. GAAP) Year Ended April 30, Net Income (Loss) (1) Net Income (Loss) per Common Share Total Assets Net Assets (Deficiency in Assets) Capital Stock (2) Long-Term Debt $- $- $- Includes impairment charges of $1,194,559, $34,260,109 and $5,891,223 recorded on oil and gas assets in fiscal 2010, 2009 and 2008, respectively. Includes share capital, preferred shares, warrants and options on preferred shares and contributed surplus. Exchange Rate Information The following table sets forth the average exchange rate of one dollar Canadian into United States dollars, based on the noon buying rates in New York City for cable transfers in foreign currencies as certified for customs purposes by the Federal Reserve Bank of New York for the conversion of Canadian dollars into United States dollars in effect on the last date of each month during the period, for the following periods: $1 Canadian $x United States Year Ended April 30 Average for period The following table sets out the high and low exchange rates, based on the above-mentioned noon buying rate in New York City for the conversion of Canadian dollars into United States dollars, for the following periods: High Low October 2010 September 2010 August 2010 July 2010 June 2010 May 2010 2 On November 12, 2010, the noon buying rate in New York City for cable transfers in Canadian dollars as certified for customs purposes by the Federal Reserve Bank of New York was CDN$1.00 US$0.9921. B. Capitalization and Indebtedness Not applicable. C. Reasons for the Offer and Use of Proceeds Not applicable. D. Risk Factors The common shares of our company are considered speculative.Investing in our common shares involves a high degree of risk and uncertainty.You should carefully consider the following risks and uncertainties in addition to other information in this annual report in evaluating our company and our business before purchasing our common shares.Our business, operating or financial condition could be harmed due to any of the following risks. RISKS RELATING TO OUR FINANCIAL CONDITION We will require substantial additional financing in the future to sufficiently fund our operations and continue as a going concern. We anticipate that we will require substantial additional funds within the next 12 monthsto sufficiently fund our operations and to continue to develop our projects.The ultimate development of our oil and gas projects, if assessed to be commercial, will require substantialadditional funding.Additional capital may be in the form of equity, debt, sale of properties, joint ventures, farmouts or any combination thereof.However, such financing may not be available from any sources on acceptable terms, or at all.Our ability to access capital will depend on our success in participating in properties that are successful in exploring for and producing oil and gas at profitable prices.It will also be dependent upon the status of the capital markets at the time such capital is sought.Should sufficient capital not be available, the development of our business plan could be delayed and, accordingly, the implementation of our business strategy would be adversely affected. We are an exploration stage company. To date, we have not established a proved project or generated significant revenues on any of our properties.Our short-term prospects depend upon the success of the production response to steaming and other remedial operations at our Marmaton River and Grassy Creek projects in Missouri.For the fiscal year ended April 30, 2010, we incurred a net loss and comprehensive loss of $4,912,479 and had an accumulated deficit of $84,084,211 as of April 30, 2010.We have not generated significant revenues nor have we realized a profit to date.Any profitability in the future from our business will be dependent upon developing economic reserves of oil and gas, and our prospects must be considered in light of the risks, expenses and difficulties frequently encountered in establishing a business.Our business may not prove to be successful and we may not be able to operate profitably. Our primary and most valuable assets are pledged as security against our indebtedness. In order to finance our exploration activities with a view toward establishing commercial operations, on July 30, 2010, we pledged our assets in Missouri as a security against our Senior Notes and Junior Notes.If we default on the terms of any of these credit instruments, we could lose such assets, which would adversely impact our business. 3 We may fail to maintain effective internal control over financial reporting in accordance with Section 404 of the Sarbanes-Oxley Act of 2002, which could have an adverse effect on our financial results and the market price of our ordinary shares. The Sarbanes-Oxley Act of 2002 imposes certain duties on us and our executives and directors, which requires management’s annual review and evaluation of our internal control over financial reporting.If we fail to maintain the adequacy of our internal control over financial reporting, we may not be able to ensure that we can conclude on an ongoing basis that we have effective internal control over financial reporting.Management has identified material weaknesses in our internal control over financial reporting as of April 30, 2010.We may identify additional material weaknesses or significant deficiencies in our internal control over financial reporting in the future.Any failure to maintain or implement required new or improved controls, or any difficulties that may be encountered in their implementation, could result in additional significant deficiencies or material weaknesses or in material misstatements in our financial statements.Any such failure could also adversely affect the results of our management’s evaluations and annual auditor reports regarding the effectiveness of our internal control over financial reporting.Failure to maintain effective internal control over financial reporting could result in investigation or sanctions by regulatory authorities and could have a material adverse effect on our operating results, investor confidence in our reported financial information, and the market price of our common shares. RISKS RELATING TO OIL AND GAS OPERATIONS Our Missouri, Kansas, Kentucky, and Montana properties are in early stages of development and we may not be able to establish commercial reserves on these projects. Exploration for commercial reserves of oil and gas is subject to a number of risks.Few of the prospects that are explored are ultimately developed into producing oil and/or gas fields.As of April 30, 2010, a small portion of the reserves associated with our Missouri Marmaton River and Grassy Creek projects are classified as proved.A limited number of proved reserves have been assigned to our Chetopa Kansas project.We may not be able to establish commercial reserves on any of these projects. The oil and gas industry is highly competitive and we may not be able to compete with current and potential exploration companies. The oil and gas industry is intensely competitive.We compete with numerous individuals and companies, including many major oil and gas companies, which have substantially greater technical, financial and operational resources and staff for suitable business opportunities, desirable oil and gas properties for drilling operations, drilling equipment and funds.We may be unable to compete successfully with our existing competitors or with any new competitors.The competition from other companies with greater resources and reputations may result in our failure to maintain or expand our business. The potential profitability of oil and gas ventures depends upon factors beyond our control, any of which could have a material adverse effect on our business. The potential profitability of oil and gas projects is dependent upon many factors beyond our control, including world prices and markets for oil and gas which are unpredictable, highly volatile, potentially subject to governmental fixing, pegging or controls, adverse weather conditions can hinder drilling and production operations, production from any well may be unmarketable if it is impregnated with water or other deleterious substances, and the marketability of oil and gas that may be acquired or discovered will be affected by proximity and capacity of oil and gas pipelines and processing equipment, market fluctuations of prices, taxes, royalties, land tenure, allowable production and environmental protection.Additionally, worldwide economic uncertainty could impact the availability and cost of funds for production and other expenses.These changes and events may materially affect our financial performance. 4 We are subject to complex laws and regulations, including environmental regulations, which can adversely affect the cost, manner or feasibility of doing business. Oil and gas operations in United States are subject to federal and state laws and regulations which seek to maintain health and safety standards by regulating the design and use of drilling methods and equipment.Various permits from government bodies are required for drilling and production operations to be conducted and we may not receive such permits.Oil and gas operations in the United States are also subject to federal and state laws and regulations relating to, among other things, the construction and operation of facilities, the use of water in industrial processes, the removal of natural resources from the ground, and the discharge/release of materials into the environment. Environmental standards imposed by United States federal and state authorities are subject to change and any such changes could have material adverse effects on our activities.Moreover, compliance with such laws may cause substantial delays or require capital outlays in excess of those anticipated.Additionally, we may be subject to liability for pollution or other environmental damages, which we may elect not to insure against due to prohibitive premium costs and other reasons.Our current and anticipated exploration and drilling activities are subject to the foregoing environment regulations and we would be become subject to additional regulations if we establish reserves or enter into production. Exploratory drilling involves many risks and we may become liable for pollution or other liabilities which may have an adverse effect on our financial position. Drilling operations generally involve a high degree of risk.Hazards such as unusual or unexpected geological formations, blow-outs, sour gas leakage, fire, inability to obtain suitable or adequate machinery, equipment or labor, and other risks are involved.We may become subject to liability for pollution or hazards against which we cannot adequately insure or which we may elect not to insure.Incurring any such liability may have a material adverse effect on our financial position and operations. Our rights to drill on the leases owned by our company are only valid if we continue to pay contractual lease rental payments. Continuation of existing undrilled leases owned by our company is dependent on the payment of lease rental payments.The majority of these lease payments are pre-paid at the inception of the individual lease agreement with an option for the pre-payment of a second term at the expiry of the initial term.We may not be in a financial position at the end of the primary lease term to pay the option payment for the second term, in which case the lease would expire at the end of its primary term. Our rights to produce petroleum from the leases that we own are dependent on continuous production and the payment of shut-in royalty payments. Our leases contain provisions that once commercial production has been established, continuous production must be maintained on a monthly basis (with normal maintenance shut-ins excepted).In order to maintain our leases in force and effect, the leases include provisions for the payment of shut-in royalties.Under our leases, we would be required to pay a shut-in royalty in certain circumstances when a well is shut-in due to lack of a suitable market, a lack of facilities to produce the product, or other reasons defined within the shut-in provisions contained in our leases.We may not be in a financial position to make such shut-in royalty payments, in which event our leases would terminate. 5 The real property associated with our projects for which we have leases may be subject to prior unregistered agreements or transfers that have not been recorded or detected through title searches. The oil and gas leases with respect to the real property associated with our projects do not guarantee title against all possible claims.The real property may be subject to prior unregistered agreements or transfers that have not been recorded or detected through title research.If the oil and gas leases to the real property associated with our projects are challenged, we may have to expend funds defending any such claims and may ultimately lose our interest in such leases, which would have an adverse effect on revenues generated from such projects. RISKS RELATING TO OUR COMMON SHARES Future exercises or conversions of certain dilutive instruments, such as convertible Senior Notes, convertible Junior Notes and warrants, may result in substantial dilution and new concentrations in ownership. In the event that the holders of our Senior Notes and Junior Notes exercise or convert all dilutive derivative instruments held by them, they would own a total of 195,421,360 common shares or 57.8% (as of September 30, 2010) of our fully diluted common shares.Future exercises or conversions of such instruments may result in substantial dilution and new concentrations in ownership.Such shareholders could have the ability to control all matters submitted to our shareholders for approval (including the election and removal of directors and any merger, consolidation or sale of all or substantially all of our assets) and to control our management and affairs.Accordingly, this potential concentration of ownership may have the effect of delaying, deferring or preventing a change in control of our company, impeding a merger, consolidation, takeover or other business combination involving our company or discouraging a potential acquirer from making a tender offer or otherwise attempting to obtain control of our company, which in turn could have a material adverse effect on the market price of our common shares. Shareholders' interests in our company will be diluted and investors may suffer dilution in their net book value per share if we issue additional shares or raise funds through the sale of equity securities. We are authorized to issue an unlimited number of common shares, without par value, and an unlimited number of preferred shares, without par value.In the event that we issue additional common shares in the future, enter into private placements to raise financing through the sale of equity securities or acquire additional oil and gas property interests using common shares to acquire such interests, the interests of existing shareholders in our may be diluted and existing shareholders may suffer dilution in their net book value per share depending on the price at which such securities are sold.The issuance of common shares for future services or acquisitions or other corporate actions may have the effect of diluting the value of the shares held by our investors, and might have an adverse effect on any trading market for our common shares. We are subject to penny stock regulations and restrictions The Securities and Exchange Commission has adopted regulations which generally define “Penny Stocks” to be an equity security that has a market price less than $5.00 per share or an exercise price of less than US$5.00 per share, subject to certain exemptions.As of November 12, 2010, the closing price for our common share was US$0.03 per share and therefore, it is designated a “Penny Stock.”As a Penny Stock, our common shares may become subject to Rule 15g-9 under the Exchange Act, or the Penny Stock Rule.This rule imposes additional sales practice requirements on broker-dealers that sell such securities to persons other than established customers and “accredited investors.”For transactions covered by Rule 15g-9, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser’s written consent to the transaction prior to sale.As a result, this rule may affect the ability of broker-dealers to sell our securities and may affect the ability of purchasers to sell any of our securities in the secondary market. For any transaction involving a penny stock, unless exempt, the rules require delivery, prior to any transaction in a penny stock, of a disclosure schedule prescribed by the Securities and Exchange Commission relating to the penny stock market.Disclosure is also required to be made about sales commissions payable to both the broker-dealer and the registered representative and current quotations for the securities.Finally, monthly statements are required to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stock. There can be no assurance that our common shares will qualify for exemption from the penny stock restrictions.In any event, even if our common shares were exempt from the Penny Stock restrictions, we would remain subject to Section 15(b)(6) of the Exchange Act, which gives the Securities and Exchange Commission the authority to restrict any person from participating in a distribution of penny stock, if the Securities and Exchange Commission finds that such a restriction would be in the public interest. 6 We do not anticipate paying any dividends on our common shares. We have never declared or paid cash dividends on our common shares and do not anticipate paying any cash dividends in the foreseeable future.We intend to retain any future earnings to finance the development and expansion of our business.Unless we pay dividends, our stockholders will not be able to receive a return on their common shares unless they sell them. Certain of our directors and officers may have a conflict of interest Some of our directors and officers serve or may serve as directors or officers of other oil and gas or mineral exploration companies or have interests in other oil and gas or mineral exploration companies or ventures.To the extent that we have dealings with such companies or ventures, certain of our directors and officers may have a conflict of interest in negotiating and concluding terms relating to the extent of such dealings. It may be difficult to enforce a U.S. judgment against us and our officers and directors, to assert U.S. securities laws claims in Canada or serve process on our officers and directors. We are organized under the laws of the Province of Alberta, Canada.Some of our directors and officers are residents of Canada and all or a substantial portion of such persons' assets are located outside the United States. Therefore, it may be difficult for an investor, or any other person or entity, to enforce a U.S. court judgment based upon the civil liability provisions of the U.S. federal securities laws in a Canadian court against us or any of those persons or to effect service of process upon these persons in the United States.Additionally, it may be difficult for an investor, or any other person or entity, to enforce civil liabilities under U.S. federal securities laws in original actions instituted in Canada. ITEM 4. INFORMATION ON THE COMPANY A. History and Development of the Company We are a corporation organized under the laws of the Province of Alberta, Canada.We were originally incorporated under the British Columbia Company Act on February 8, 2000, under the name "Brockton Capital Corp."Our name was changed to "MegaWest Energy Corp." effective February 27, 2007.At a general meeting of shareholders held on October 29, 2007, our shareholders approved the continuance of our company from the Province of British Columbia into the Province of Alberta under the Alberta Business Corporations Act.Effective February12, 2008, our company continued into the Province of Alberta as a company organized under the Alberta Business Corporations Act and we ceased to be a company organized under the British Columbia Business Corporations Act.Our common shares trade in the United States on the Over-the-Counter Bulletin Board exchange (OTC) under the symbol "MGWSF." We currently operate in Calgary Alberta Canada in a virtual environment without a physical office. Our mailing address is Suite 902, #105, 150 Crowfoot Crescent NW, Calgary Alberta, Canada, T3G 3T2.Our telephone number is (403) 984-6342 and our facsimile number is (403) 984-6343. Since November 1, 2006, our primary business activity has been the acquisition, exploration and development of a number of unproven heavy oil properties in the United States.Our activities to date have included analysis and evaluation of technical data, preparation of geological models, acquisition of mineral rights, exploration and development drilling, conceptual engineering, construction and operation of thermal demonstration projects.In November 2006, we took our first steps to become a non-conventional oil and gas company and in December 2006, we entered into several non-binding letters of intent with companies involved in the business of the exploration of oil and gas resources in Kansas, Missouri, Kentucky and Texas. 7 On March 26, 2007, we purchased, through our subsidiary MegaWest USA, all of the assets of Deerfield Energy Kansas Corp.The purchased assets included certain items of equipment and fixed assets and interests in two oil and gas leases covering 392 unproved acres in respect of the Chetopa project near Chetopa, Kansas.The consideration for the assets was 250,000 our common shares and the assumption of a US$500,000 (C$591,250) promissory note payable to a private company, Agosto Corporation Limited, or Agosto.Pursuant to our assumption of the promissory note, we granted Agosto a conversion feature that enables the holder of the note to convert the principal amount of the loan plus accrued interest into our common shares at a rate of US$0.25 per share.The promissory notes were converted into our common shares on June 20, 2008 (the maturity date).We are obligated to pay a net revenue interest up to a maximum of U.S. $750,000 on net revenues generated from the Chetopa project.The net revenue interest becomes payable after we recover 100% of our capital and operating costs, and will be paid quarterly from 25% of the project's net revenues.At the date of this annual report, no amount of net revenue interest has been earned.In June 2007, we began oil production from the Chetopa project and have shipped approximately 11,500 barrels of oil from the project.To date this production has been incidental to the pilot project. On April 2, 2007, we acquired, through MegaWest USA, all of the issued and outstanding membership units of Kentucky Reserves, LLC, or Kentucky Reserves, in consideration of US$3,000,000 (C$3,412,500) cash and 5,000,000 common shares.Kentucky Reserve's assets included oil and gas leases covering 27,009 unproved acres in the Edmonson, Warren and Butler Counties in Kentucky.Pursuant to the membership unit purchase agreement, we acquired a 62.5% working interest in the shallow rights in certain tar sands and a 37.5% interest in the certain deep rights.Under purchase agreement, we were committed to undertake a US$15,000,000 work program within the area covered by the leases, which required to be completed by October 2009 for the purpose of determining the most effective way of extracting heavy oil/bitumen from the leases.The work program was to consist of field testing and evaluation, drilling, logging and coring of wells, formation and fluid testing, the construction of heavy oil pilot projects such as steam, water flooding, solvent injection, electro-thermal heating or the like.If we had been unable to expend the work program commitment within such period, we would have been subject to a 37.5% penalty on the unexpended amount of the work program commitment.However, pursuant to an amending agreement dated April 9, 2009 with Kentucky Reserves II, LLC, or KRII, the work program obligations and attendant penalty payment provisions were terminated in consideration for: (i) a reduction in our working interest in the shallow rights from 62.5% to 37.5%; (ii) a transfer of the ownership of the oil and gas leases to KRII; and (iii) our continuing obligation to pay, directly to the lessors of the lands that make up the Kentucky project, lease rentals for the 24-month period commending March 1, 2009 (estimated at US$225,000 as of October 31, 2010). On April 5, 2007, we acquired all of the issued and outstanding membership units of Deerfield Energy LLC, or Deerfield Missouri, in consideration of US$925,000 cash, including a change in control fee, and 4,750,000 common shares.The assets of Deerfield Missouri include rights to oil development agreements in Vernon County, Missouri covering 7,620 unproved acres and all of the issued and outstanding units of Deerfield Kansas.At the closing of the transaction, we paid US$625,000 (C$579,050) of the purchase price.Due to potential issues related to certain oil development agreements, the unpaid cash of US$300,000 and 4,750,000 common shares were placed in an escrow account, set-up for our indemnification in respect of such potential claims.Pursuant to the escrow agreement, the cash and shares can be released on a pro-rata basis to the previous unit holders of Deerfield Missouri upon either the modification of certain oil development agreements into oil and gas leases or until 4,000 acres of replacement acreage have been leased.To rectify the escrow indemnifications, we engaged in a leasing program in Missouri and in October 2007, we surpassed the 4,000 acre threshold of replacement acreage.As a result, the US$300,000 cash and 4,750,000 common shares held in escrow were released.Of the cash held in escrow, US$100,000 plus interest was paid to us for reimbursement of our costs associated with leasing the replacement acreage. On April 25, 2007, we acquired, through MegaWest USA, all of the issued and outstanding membership units of Trinity Sands Energy LLC, or Trinity, in consideration for US$200,000 (C$227,500) cash and 95,000 exchange shares of MegaWest USA.Each exchange share may be exchanged for US$10 in cash or 100 common shares during the period January 1, 2008 to July 31, 2008, after which time we may compel the holders of the exchange shares to convert their exchange shares into common shares.The assets of Trinity consisted of a 50% working interest in approximately 14,948 unproved acres in Edwards County, Texas and an earn-in agreement to increase such working interest to 66.67% and earn up to a 66.67% working interest in an additional 13,348 undeveloped acres in Edwards Country, Texas.As of February 28, 2008, all of the exchange shares were converted into 9,500,000 common shares. 8 On October 24, 2007, we acquired (in conjunction with MegaWest Energy Montana Corp.) a 40% working interest in oil and gas leases covering approximately 37,400 unproved acres of land in Montana for consideration of US$300,000 (C$309,034) cash and 500,000 units, of which each unit consists of one of our common shares and one-half of one share purchase warrant (each whole warrant entitles the holder to purchase an additional common shares at an exercise price of US$2.50 per share until April 24, 2009).Pursuant to earn-in agreements, we can earn an additional 20% working interest in the lands by completing US$2.5 million of work that includes additional leasing, seismic, geological studies, test wells and pilot project development and implementation. In November 2007, we commenced construction of our first project in Missouri called Marmaton River.Commissioning and start up of the facility was completed on March 16, 2008 when steam injection commenced and the first oil sales from the project occurred in August 2008.During fiscal 2009, we sold 8,812 barrels of oil from our Marmaton River project for $426,567, net of royalties.However, in December 2008, due to low oil prices, we reduced our staff and suspended all our projects, including operations at our two Missouri heavy oil projects (Grassy Creek and Marmaton River), pending a recovery in oil prices and financing. On August 28, 2009, we entered into a strategic arrangement with the Iroquois Capital Opportunity Fund, L.P., or ICO Fund, aimed at recapitalizing our company and enabling the restart of our Missouri projects.The arrangement involved several transactions, all of which were completed on or about August 28, 2009, including: • the sale of a 10% working interest in our existing land and production projects on 15,313 acres of our oil and gas leases located in Missouri and Kansas (the Deerfield Area), which area includes our Grassy Creek and Marmaton River projects, to Mega Partners1, LLC, or MP1, an affiliate of the ICO Fund, for US$2.0 million.In connection with the sale of the working interest, we granted MP1 various options, including: (i) the option to acquire an additional 10% working interest in future development within the Deerfield Area; (ii)the option to acquire up to a 20% proportionate interest in any of our properties outside of the Deerfield Area by paying a proportionate 133% share of our costs-to-date in respect of such property until the later of the full redemption or conversion of the Series A or Series B preferred shares (issued pursuant to the arrangement with the ICO Fund) and August 27, 2011; and (iii) the option to participate with us in any future oil and gas property acquisitions for a proportionate 20% share of the cost of any such acquisition until the later of the full redemption or conversion of the Series A or Series B preferred shares and August 27, 2011; and • a US$2.2 million offering to investors (led by the ICO Fund) of 22,000 Series A convertible preferred shares, each with a stated value of US$100.The Series A preferred shares were convertible into common shares at US$0.07 per common share and had a quarterly cumulative dividend equal to either 5%, if paid in cash (15% upon the occurrence of certain events of default) or 7.5%, if paid in additional Series A preferred shares.In connection with the Series A preferred share offering, our company also issued to the subscribers: (i) 15,400,000 common stock purchase warrants, each entitling the holder to purchase an additional common share at US$0.25 per share until August 28, 2014; and (ii) additional investment rights consisting of the right to purchase 20,000 Series B convertible preferred shares, each with a stated value of US$100, convertible into common shares at US$0.10 per common share attached to which would be 10,000,000 common share purchase warrants, each entitling the holder to purchase an additional common share at US$0.35 per common share for a period of five years from the date of issuance. Following the closing of the August 28, 2009 financing, we re-started our Deerfield, Missouri projects and the initial oil production response to steam injection on both the Marmaton River and Grassy Creek projects was positive.During fiscal 2010, we sold 19,817 barrels of oil from our Marmaton River project for $1,209,694, net of royalties and 6,963 barrels of oil from our Grassy Creek project for $425,027, net of royalties. 9 Effective July 1, 2010, we reacquired the 10% working interest in our Missouri, Marmaton River and Grassy Creek projects from MP1 in exchange for a 2.75% gross overriding royalty interest on the projects. Following this acquisition, we have a 100% working interest in both projects.A receivable owed to us by MP1 as at July 1, 2010, has been converted into a note receivable that is recoverable from 50% of the gross overriding royalty, with outstanding balances bearing interest at the U.S. bank prime rate plus 3%.MP1 retains the option to acquire up to an additional 10% interest in future projects within the Deerfield Area, on a project by project basis, by paying up to a US $300,000 equalization payment per project and thereafter its proportionate share of all future development and operating costs in respect of such project, including a proportionate share of facility costs.In addition, MP1 also obtained certain rights to acquire additional property interests as follows: • For a period which is the latter of either the Series A or B preferred shares (or the underlying investment rights to buy Series B preferred shares) being outstanding or August 28, 2011, MP1 has the option to acquire up to a 20% proportionate interest in any of our properties outside of the Deerfield Area by paying a proportionate 133% of our costs-to-date in respect of such property. • For a period which is the latter of either the Series A or B preferred shares (or the underlying investment rights to buy Series B preferred shares) being outstanding or August 28, 2011, MP1 has the option to participate with us in any future oil and gas property acquisitions for a proportionate 20% share of any such acquisition. On July 30, 2010, we completed a $2.5 million financing with a group of our existing shareholders.The transaction included the issuance of US $2.5 million in senior secured convertible notes and the conversion of the outstanding Series A preferred shares into junior secured convertible notes.In addition, effective July 1, 2010, we acquired a 10% working interest in our Marmaton River and Grassy Creek projects from our partner in both projects in exchange for a 2.75% gross overriding royalty on both projects.See Item 5B. “Operating and Financial Review and Prospects - Liquidity and Capital Resources.” On September 21, 2010, we and our working interest partner farmed out 5,100 net acres in the Little Muddy Area of our Kentucky project to a Houston-based independent exploration and production company.See Item 4B. “Business Overview - Operational and Project Review - Kentucky.” B. Business Overview Prior to November 2006, we were a technology company, whose business plan was to acquire the rights to market, sell and distribute a product line of consumer electronic technology products in Canada. Since November 1, 2006, our primary business activity has been the acquisition, exploration and development of a number of unproven heavy oil properties in the United States.Our activities to date have included analysis and evaluation of technical data, preparation of geological models, acquisition of mineral rights, exploration and development drilling, conceptual engineering, construction and operation of thermal demonstration projects.We are a non-conventional oil company with emphasis on North American heavy oil projects.We have operatorship of, and own or have the right to earn a majority interest in, over 115,000 gross acres of prospective oil and gas leases in Missouri, Kansas, Kentucky and Montana. Operational and Project Review Our strategy is to evaluate, enhance and exploit each project and prospect through: • geoscience and engineering analysis to validate each project and identify technologies which may result in economic recovery; • field work including: seismic, drilling and operation of pilot projects to corroborate engineering and geoscience analysis, resulting in a commercial project design and development plan; and • engaging an independent third-party to establish the value of commercial reserves, leading to funding and execution of the commercial development plan, farm-out, or sale. 10 The objectives of our fiscal 2010 program were to establish and demonstrate commercial feasibility through enhanced recovery production tests focused on our Missouri project areas.To date, we have identified significant resource potential on part of our lands through delineation drilling and analysis, which has been confirmed through the results of an independent reserves and resource report, prepared as of June 16, 2010.In addition, we have demonstrated oil production at our pre-commercial Marmaton River and Grassy Creek, Missouri steam projects, and from our Chetopa, Kansas steam project.During fiscal 2010, we sold 19,817 barrels of oil from our Marmaton River project for $1,209,694, net of royalties and 6,963 barrels of oil from our Grassy Creek project for $425,027, net of royalties.The Chetopa, Kansas project remained shut-in during fiscal 2010 due to lack of capital to re-start the project. The following table summarizes the costs incurred in oil and gas property acquisition, exploration, and development activities for our company for the years ended April 30, 2010, 2009 and 2008. Missouri Kentucky Montana Texas Kansas Other Total Balance, April 30, 2007 $ $ $
